DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 17) and Species 1 (Fig. 1, “inclusive of claims 2, 6-10” per the applicant) in the reply filed on 1.11.2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully traverses the Restriction Requirement because the Office’s demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public. Applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. Correspondingly, the public will then be generally burdened by having to consider multiple applications and patents where, in reality, the need for them does not exist”. This is not found persuasive because the inventions/species require a technical feature which isn’t a special technical feature as it does not make a contribution over the prior art as addressed in the Office Action mailed on 11.12.2020 at p. 4 wherein applicant’s arguments do not address said section of the Office Action and are therefore not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
The reply filed 1.11.2021 states that Species 1 (Fig. 1) is “inclusive of claims 2, 6-10” which does not appear to clearly identify the elected claims. The examiner left a voicemail to the applicant requesting clarification and, on 4.2.2021, Mr. Alan Rego (Reg. 45,956) left a voicemail for the examiner identifying claims 1-10 and 17 as readable on the elected species. The examiner notes that claim 3 recites an etching repair layer which is not a feature of the elected Species 1 (Fig. 1) but rather a feature Claims 1-2 and 6-10 are elected and examined.
Claims 3-5 and11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1.11.2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, “A photoelectric detection device, comprising the detecting substrate according to claim 1” fails to further limit the subject matter of claim 1 and “A photoelectric detection device” in the preamble does not appear to include any further limiting structure per MPEP 2111.02.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lee et al. (of record, US 20030189175 A1 ).
Regarding claims 1-2, 6 and 9-10, Lee discloses (claim 1) a detecting substrate (Fig. 3, [0019]), comprising: a substrate (20); and a photoelectric conversion element (“diode stack 70 includes a PIN diode (not shown).”) formed on the substrate, the photoelectric conversion element (70/PIN diode) is a PIN device comprising a first doped semiconductor layer, an intrinsic semiconductor layer and a second doped semiconductor layer (“A PIN diode includes a layer of p+ material deposited on a layer of intrinsic a-Si which is deposited on a layer of n+ material”), wherein a side wall of the intrinsic semiconductor layer (in 70) is covered by an etching protective layer (74, [0027] “…silicon nitride and silicon oxide. Passivation layer 74 facilitates protecting a plurality of diode sidewalls 97 (shown in FIG. 7) against mechanical and chemical damage in subsequent processing”), (claim 2) wherein the etching protective layer (74) is made of transparent insulating material ([0027] “…silicon nitride and silicon oxide” which matches applicant’s disclosure at [0034] “According to some embodiments of the present disclosure, the etching protective layer 8 is made of transparent insulating material, such as silicon oxide, silicon nitride etc.”), (claim 6) wherein a refractive index of the intrinsic semiconductor layer ([0019] “intrinsic a-Si” and matching applicant’s disclosure at [0031] “The intrinsic semiconductor layer 10 may be an intrinsic amorphous silicon layer or an intrinsic germanium layer, etc.”) is larger than that of the etching protective layer ([0027] “…silicon nitride and silicon oxide” which matches applicant’s disclosure at [0034] “According to some embodiments of the present disclosure, the etching protective layer 8 is claim 9) wherein the first doped semiconductor layer is a P-type semiconductor layer and the second doped semiconductor layer is an N-type semiconductor layer, or, the first doped semiconductor layer is an N-type semiconductor layer and the second doped semiconductor layer is a P-type semiconductor layer ([0019] “A PIN diode includes a layer of p+ material deposited on a layer of intrinsic a-Si which is deposited on a layer of n+ material”), and, (claim 10) a photoelectric detection device (Abstract, Claim 2), comprising the detecting substrate according to claim 1 (Fig 3).

Claims 1-2, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kwasnick et al. (of record, US 6465824 B1).
Regarding claims 1-2, 6 and 8-10, Kwasnick discloses (claim 1) a detecting substrate (Fig. 3), comprising: a substrate (12); and a photoelectric conversion element (50) formed on the substrate, the photoelectric conversion element is a PIN device (50) comprising a first doped semiconductor layer (52, “bottom layer 52 of N+ silicon”), an intrinsic semiconductor layer (54, “a layer 54 of substantially intrinsic silicon”) and a second doped semiconductor layer (56, “layer 56 of P+ doped silicon”), wherein a side wall of the intrinsic semiconductor layer (54) is covered by an etching protective layer (58, “layer 58 of a passivation dielectric, such as, for example, silicon nitride or silicon oxide” and matching materials of applicant at [0034]), (claim 2) wherein the etching protective layer is made of transparent insulating material (58, “layer 58 of a passivation dielectric, such as, for example, silicon nitride or silicon oxide” and matching materials of applicant at [0034]), (claim 6) wherein a refractive index of the intrinsic semiconductor layer (54, “a layer 54 of substantially intrinsic silicon” and “Both devices (photodiode and TFT) preferably comprise amorphous silicon (a-Si)” and matching materials of applicant at [0031]) is claim 8) wherein the first doped semiconductor layer (52, “bottom layer 52 of N+ silicon” and “Both devices (photodiode and TFT) preferably comprise amorphous silicon (a-Si)” and matching materials of applicant at [0031] and [0043]) is made of transparent material (since Kwasnick discloses materials matching that of applicant, the claimed transparency is presumed inherent per MPEP 2111 and/or 2112 unless shown otherwise), (claim 9) wherein the first doped semiconductor layer is a P-type semiconductor layer and the second doped semiconductor layer is an N-type semiconductor layer, or, the first doped semiconductor layer is an N-type semiconductor layer and the second doped semiconductor layer is a P-type semiconductor layer (“bottom layer 52 of N+ silicon” and “layer 56 of P+ doped silicon”), and, (claim 10) a photoelectric detection device (Fig. 1), comprising the detecting substrate according to claim 1 (Fig. 3, see claim 1 rejection).

Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Wang et al. (of record, CN 102244146 A).
Regarding claims 1-2, 7 and 9-10, Wang discloses (claim 1) a detecting substrate (Fig. 3), comprising: a substrate (11/12); and a photoelectric conversion element (p-i-n unit) formed on the substrate, the photoelectric conversion element is a PIN device (p-i-n unit) comprising a first doped semiconductor layer (13, “a n-type doped layer 13”), an intrinsic semiconductor layer (14, “a i type active layer 14”) and a second doped semiconductor layer (15, “a p-type doped layer 15“), wherein a side wall of the intrinsic semiconductor layer (14) is covered by an etching protective layer (21, “A silicon nitride layer 21” and matching that of applicant at [0034]), (claim 2) wherein the etching protective layer claim 7) wherein the photoelectric conversion element further comprises: a packaging layer (24,” silicon dioxide layer 24”) covering the etching protective layer (21, “A silicon nitride layer 21”), a refractive index of the etching protective layer (silicon nitride) being larger than that of the packaging layer (silicon dioxide. The refractive index of silicon nitride is larger than that of silicon dioxide. See, e.g. [0028] “Conventional silicon nitride (Si3N4) has a refractive index of about 2.0, and silicon dioxide (SiO2) has a refractive index of about 1.46.” of US 20040211884 A1 to Fang et al. for evidence), (claim 9) wherein the first doped semiconductor layer is a P-type semiconductor layer and the second doped semiconductor layer is an N-type semiconductor layer, or, the first doped semiconductor layer is an N-type semiconductor layer and the second doped semiconductor layer is a P-type semiconductor layer (“a n-type doped layer 13” and “a p-type doped layer 15“), and, (claim 10) a photoelectric detection device (title), comprising the detecting substrate according to claim 1 (Fig. 3, see claim 1 rejection).

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ishino (US 20140103347 A1).
Regarding claims 1-2 and 7-10, Ishino discloses (claim 1) a detecting substrate (Fig. 2A), comprising: a substrate (1); and a photoelectric conversion element (103) formed on the substrate, the photoelectric conversion element is a PIN device (“photoelectric conversion layer 103 such as a pin diode”) comprising a first doped semiconductor layer (10), an intrinsic semiconductor layer (11) and a second doped semiconductor layer (12, “n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10, intrinsic hydrogenated amorphous silicon layer (i-Si layer) 11 and p+-doped hydrogenated amorphous silicon layer (p+-Si layer) 12.”), wherein a side wall of the intrinsic semiconductor layer is covered by an etching protective layer (14, “using one of a silicon nitride layer and silicon oxide layer or claim 2) wherein the etching protective layer is made of transparent insulating material (14, “using one of a silicon nitride layer and silicon oxide layer or multiple layers of them”), (claim 7) wherein the photoelectric conversion element further comprises: a packaging layer (20) covering the etching protective layer (14), a refractive index of the etching protective layer (“using one of a silicon nitride layer and silicon oxide layer or multiple layers of them”, silicon nitride for example) being larger than that of the packaging layer ([0058], “one of a silicon nitride layer and silicon oxide layer or multiple layers of them”, silicon oxide for example. Silicon nitride conventionally has a larger refractive index than silicon oxide per US 20040211884 A1 to Fang et al. which is relied upon for evidence), (claim 8) wherein the first doped semiconductor layer (10) is made of transparent material (“n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10”.  Amorphous silicon is disclosed by applicant at [0031] and [0043]), (claim 9) wherein the first doped semiconductor layer is a P-type semiconductor layer and the second doped semiconductor layer is an N-type semiconductor layer, or, the first doped semiconductor layer is an N-type semiconductor layer and the second doped semiconductor layer is a P-type semiconductor layer (“n+-doped hydrogenated amorphous silicon layer (n+-Si layer) 10, intrinsic hydrogenated amorphous silicon layer (i-Si layer) 11 and p+-doped hydrogenated amorphous silicon layer (p+-Si layer) 12.”), and, (claim 10) a  photoelectric detection device, comprising the detecting substrate according to claim 1 (Fig. 2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/               Primary Examiner, Art Unit 2894